


Exhibit 10.4


CARSON STORAGE
SERVICES AGREEMENT


This Carson Storage Services Agreement (the “Agreement”) is dated as of June 1,
2013, by and between Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company (“TRMC”), Tesoro Logistics Operations LLC, a Delaware limited
liability company (“TLO”), and for purposes of Section 25(a) only, Tesoro
Logistics GP, LLC, a Delaware limited liability company (the “General Partner”),
and Tesoro Logistics LP, a Delaware limited partnership (the “Partnership”).
RECITALS


WHEREAS, TRMC has agreed to purchase certain assets pursuant to the Purchase and
Sale Agreement dated August 8, 2012 by and among the Sellers named therein and
TRMC (the “BP Purchase Agreement”), which assets include the Storage Facility
(the “Assets”);
WHEREAS, on the Closing Date, immediately after TRMC’s acquisition of the Assets
pursuant to the BP Purchase Agreement, TRMC desires to contribute the Assets to
the General Partner, the General Partner desires to contribute the Assets to the
Partnership and the Partnership desires to contribute the Assets to TLO, all on
the terms and conditions set forth in that certain Contribution, Conveyance and
Assumption Agreement dated May 17, 2013 (the “Contribution Agreement”);
WHEREAS, pursuant to the Contribution Agreement, TLO owns the storage facilities
for crude oil, refinery feedstocks and refined products at the facility further
described in Schedule A attached hereto (the “Storage Facility”), which includes
without limitation the Tanks and Pipelines defined below;
WHEREAS, TLO desires to provide storage and handling services with respect to
crude oil, refinery feedstocks and refined products owned by TRMC and stored in
one or more of TLO’s Tanks (as defined below);
WHEREAS, TLO’s Tanks (as defined below) at the Storage Facility have an
aggregate Shell Capacity (as defined below) of 1,920,000 Barrels (as defined
below);
WHEREAS, by virtue of its indirect ownership interests in the Partnership, TRMC
has an economic interest in the financial and commercial success of the
Partnership and its operating subsidiary, TLO; and
WHEREAS, TRMC and TLO desire to enter into this Agreement to memorialize the
terms of their commercial relationship related to the subject matter hereof.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:




--------------------------------------------------------------------------------




1.
DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Agreement” has the meaning set forth in the Preamble.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“BP Purchase Agreement” has the meaning set forth in the Recitals.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 7(b).
“Closing Date” means the date on which the transactions are consummated pursuant
to the BP Purchase Agreement.
“Commencement Date” has the meaning set forth in Section 3.
“Commitment” has the meaning set forth in Section 2(a).
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Construction Notice” has the meaning set forth in Section 17(a).
“Construction Project” has the meaning set forth in Section 17(a).
“Contribution Agreement” has the meaning set forth in the Recitals.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

2









--------------------------------------------------------------------------------




“Extension Period” has the meaning set forth in Section 4.
“First Offer Period” has the meaning set forth in Section 22(b).
“Force Majeure” means events or circumstances, whether foreseeable or not, which
are not reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent performance of
TLO’s obligations, including: acts of God, strikes, lockouts or other industrial
disturbances, wars, riots, fires, floods, storms, orders of Governmental
Authorities, explosions, terrorist acts, breakage, accident to machinery,
equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events.
“Force Majeure Notice” has the meaning set forth in Section 23(a).
“Force Majeure Period” has the meaning set forth in Section 23(a).
“General Partner” has the meaning set forth in the Preamble.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Initial Lease Expiration Date” has the meaning set forth in Section 17(a).
“Lease Agreement” means that certain lease agreement of the Leased Premises, by
and between Shippers Transport and BP West Coast Products, LLC, dated as of
January 1, 2005, as amended from time to time, and as assigned by BP West Coast
Products, LLC to TLO as of the date hereof.
“Leased Premises” means approximately 59.11 acres of real property located South
of Sepulveda Boulevard and East of Wilmington Avenue in the City of Carson and
the State of California.
“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.
“Negotiation Period” has the meaning set forth in Section 17(a).
“New Lease” has the meaning set forth in Section 17(b).
“Operating Capacity” means the effective storage capacity of a Tank, taking into
account accepted engineering principles, industry standards, American Petroleum
Institute guidelines and Applicable Laws, only as to Products that such Tank is
capable of storing, within the requirements of applicable permit requirements
and under actual conditions as they may exist at any time. The current Operating
Capacity of each Tank shall be listed on the applicable Terminal Service Order
as of the date of such Terminal Service Order.
“Operating Procedures” has the meaning set forth in Section 15(a).
“Partnership” has the meaning set forth in the Preamble.

3









--------------------------------------------------------------------------------




“Partnership Change of Control” means Tesoro Corporation ceases to Control the
General Partner.
“Party” or “Parties” means that each of TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Pipeline” or “Pipelines” means those pipelines within the Storage Facility that
connect the Tanks to one another and to the receiving and delivery flanges of
the Storage Facility.
“Product” or “Products” means crude oil, refinery feedstocks, refined products,
and other materials stored in the Tanks in the ordinary course of business.
“Receiving Party Personnel” has the meaning set forth in Section 29(d).
“Refinery” means TRMC’s refining facility located in Los Angeles, California,
including the refining facility formerly owned by BP West Coast Products, LLC,
located in Carson, California, and the TRMC refining facility located in
Wilmington, California.
“Replacement Customer” has the meaning set forth in Section 25(c).
“Restoration” has the meaning set forth in Section 7(a).
“Right of First Refusal” has the meaning set forth in Section 22(b).
“ROFO Notice” has the meaning set forth in Section 17(b).
“ROFO Response” has the meaning set forth in Section 17(b).
“Shell Capacity” means the gross storage capacity of a Tank for each respective
Product, based upon its dimensions, as set forth for each Tank on Schedule B
attached hereto and in applicable Terminal Service Orders.
“Shippers Transport” means Shippers Transport Express, Inc., a California
corporation.
“Storage Facility” has the meaning set forth in the Recitals.
“Storage Services Fee” has the meaning set forth in Section 5(a).
“Surcharge” has the meaning set forth in Section 8(b)(i).
“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a Tank during all periods when the Tank is available for service to
keep the Tank in regulatory compliance or (b) is necessary for physical
operation of the Tank. 


“Tanks” mean the tanks owned by TLO and listed on Schedule B attached hereto,
each of which is used for the storage of Products and located at the Storage
Facility.

4









--------------------------------------------------------------------------------




“Term” and “Initial Term” each have the meaning set forth in Section 4.
“Terminal Service Order” has the meaning set forth in Section 6(a).
“Termination Notice” has the meaning set forth in Section 23(a).
“TLO” has the meaning set forth in the Preamble.
“TRMC” has the meaning set forth in the Preamble.
“TRMC Termination Notice” has the meaning set forth in Section 23(b).
2.
STORAGE COMMITMENT

(a)    Commitment. During the Term of this Agreement and subject to the terms
and conditions of this Agreement and the effective Operating Capacity of each
Tank and the Storage Facility as a whole, TLO shall, as applicable, store all
Products tendered by TRMC at the Storage Facility (the “Commitment”).
(b)    Dedicated Storage. The Tanks identified on Schedule B attached hereto
shall be dedicated and used exclusively for the storage of TRMC’s Products. TRMC
shall be responsible for maintaining all Tank Heels required for operation of
the Tanks. Tank Heels cannot be withdrawn from any Tank without prior approval
of TLO. TRMC shall pay the fees specified in the applicable Terminal Service
Order for the dedication of the Tanks.
3.
COMMENCEMENT DATE

The “Commencement Date” will be June 1, 2013, which is the Closing Date.
4.
TERM

The initial term of this Agreement shall commence on the Commencement Date and
shall continue through May 31, 2023 (the “Initial Term”); provided, however,
that TRMC may, at its option, extend the Initial Term for up to two (2) renewal
terms of five (5) years each (each, an “Extension Period”) by providing written
notice of its intent to TLO no less than three hundred sixty-five (365) calendar
days prior to the end of the Initial Term or the then-current Extension Period.
The Initial Term, and any extensions of this Agreement as provided above, shall
be referred to herein as the “Term.”
5.
STORAGE SERVICES FEE

(a)    Storage Services Fee. TRMC shall pay a Monthly fee (the “Storage Services
Fee”) to reserve, on a firm basis, all of the existing aggregate Shell Capacity
of all of the Tanks in the Storage Facility. Such fee shall include all storage,
pumping, and transshipment between and among the Tanks. Such fee shall be
payable by TRMC on a Monthly basis throughout the Term of the Agreement,
regardless of the actual volumes of Products stored by TLO on behalf of TRMC;
provided, however, that the Parties shall from time to time negotiate an
appropriate adjustment to such fee if the following conditions are met: (i) TRMC
requires the full Operating Capacity of the Tanks, (ii) the full Operating
Capacity of the Tanks is not available to TRMC for any reason (other than any
reason resulting from or relating to actions or inactions by TRMC), and (iii)
TLO is unable to otherwise accommodate the actual volumes of Products required
to be stored by TRMC pursuant to the terms of this Agreement. Unless

5









--------------------------------------------------------------------------------




otherwise agreed, such adjustment shall be made in proportion to the reduction
in Operating Capacity for any time period compared with the Operating Capacity
then in effect for the affected Tank or Tanks pursuant to the mutually agreed
Terminal Service Orders. (For example, if the Storage Services Fee applicable to
the Shell Capacity of the affected Tank is $0.80 per Barrel per month x 345,000
Barrels = $276,000, and if the Operating Capacity in the then-applicable
Terminal Service Order is 301,000 Barrels, and if the Operating Capacity falls
10% to 270,900, then TRMC’s Storage Services Fee for the affected Tank during
the period in which the full Operating Capacity of such Tank is not available to
TRMC for any reason (other than any reason resulting from or relating to actions
or inactions by TRMC) would be reduced by 10% to $248,400.)  Prior to the
calculation of a reduced Storage Services Fee in the manner set forth above,
there shall have been at least a consecutive twenty-four (24) hour interruption
in service. The Parties recognize that the existing Operating Capacity of
certain Tanks is less than the Shell Capacity of such Tanks, but the Parties
acknowledge and agree that the Storage Services Fee shall be set in terms of a
dollar-per-Barrel per Month rate based on Shell Capacity in the applicable
Terminal Service Order.
(b)    Rate and Fee. The Storage Services Fee shall be calculated using the per
Barrel rate set forth on the Terminal Service Orders executed effective as of
the Commencement Date for the then-existing aggregate Shell Capacity of all of
the Tanks in the Storage Facility. The Storage Services Fee owed during the
Month in which the Commencement Date occurs, if less than a full calendar Month,
shall be prorated in accordance with the ratio of (i) the number of days in such
Month during which this Agreement is effective to (ii) the total number of days
in such Month.
6.
TERMINAL SERVICE ORDERS

(a)    Description. TLO and TRMC shall enter into the Terminal Service Orders
referred to in Section 5(b) and may enter into additional terminal service
orders substantially in the form attached hereto as Schedule A (each, a
“Terminal Service Order”). Upon a request by TRMC pursuant to this Agreement or
as deemed necessary or appropriate by TLO in connection with the services to be
delivered pursuant hereto, TLO shall generate a Terminal Service Order to set
forth the specific terms and conditions for providing the applicable services
described therein and the applicable fees to be charged for such services. No
Terminal Service Order shall be effective until fully executed by both TLO and
TRMC.
(b)    Included Items. Items available for inclusion on a Terminal Service Order
include, but are not limited to, the following:
(i)    the Operating Capacity and Shell Capacity of each Tank;
(ii)    the Storage Services Fee pursuant to Section 5;
(iii)    any reimbursement pursuant to Section 8(a);
(iv)     any Surcharge pursuant to Section 8(b);
(v)    any modification, cleaning, or conversion of a Tank as requested by TRMC
pursuant to Section 9(a);
(vi)    any reimbursement related to newly imposed taxes and regulations
pursuant to Section 10; and

6









--------------------------------------------------------------------------------




(vii)     any other services that may be agreed upon by the Parties.
(c)    Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on January 1 of each year of the
Term, commencing on January 1, 2014, by a percentage equal to the positive
change, if any, in the CPI-U (All Urban Consumers) during the first twelve (12)
Month period beginning fifteen (15) Months preceding such January 1, as reported
by the Bureau of Labor Statistics.
(d)    Conflicts. In case of any conflict between the terms of this Agreement
and the terms of any Terminal Service Order, the terms of the applicable
Terminal Service Order shall govern.
7.
CAPABILITIES OF FACILITIES

(a)    Maintenance and Repair. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall maintain each Tank and the Pipelines in a condition and
with a capacity sufficient to store and handle a volume of TRMC’s Products at
least equal to the current Operating Capacity for the Storage Facility as a
whole. TLO’s obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, a Force Majeure or other interruption of
service, to the extent such Force Majeure or other interruption of service
impairs TLO’s ability to perform such obligations. If for any reason, including,
without limitation, a Force Majeure event, the condition of any Tanks and/or
associated Pipelines are below the level necessary for TLO to store and handle a
volume of TRMC’s Products at least equal to the current Operating Capacity, then
within a reasonable period of time thereafter, TLO shall make repairs to restore
the capacity of such Tank and/or associated Pipeline(s) to ensure service at the
current Operating Capacity (“Restoration”). Except as provided below in Section
7(b), all of such Restoration shall be at TLO’s cost and expense unless the
damage creating the need for such repairs was caused by the negligence or
willful misconduct of TRMC, its employees, agents or customers.
(b)    Capacity Resolution.    In the event of the failure of TLO to maintain
any Pipeline or Tank in a condition and with a capacity sufficient to store and
handle a volume of TRMC’s Products equal to its current Operating Capacity, then
either Party shall have the right to call a meeting between executives of both
Parties by providing at least two (2) Business Days’ advance written notice. Any
such meeting shall be held at a mutually agreeable location and will be attended
by executives of both Parties each having sufficient authority to commit his or
her respective Party to a Capacity Resolution (as defined below). At the
meeting, the Parties will negotiate in good faith with the objective of reaching
a joint resolution for the Restoration of capacity of the Tank and/or its
associated Pipeline(s) which will, among other things, specify steps to be taken
by TLO to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary terminal industry
standards and shall take into consideration TLO’s economic considerations
relating to costs of the repairs and TRMC’s requirements concerning its refining
and marketing operations. TLO shall use commercially reasonable efforts to
continue to provide storage of TRMC’s Products at the Storage Facility, to the
extent the Storage Facility has the capability of doing so, during the period
before Restoration is completed. In the event that TRMC’s economic
considerations justify incurring additional costs to restore the Tank and/or
associated Pipeline(s) in a more expedited manner than the time schedule
determined in accordance with the preceding sentences, TRMC may require TLO to
expedite the Restoration to the extent reasonably possible, subject to TRMC’s
payment upon the occurrence of mutually agreed upon milestones in the
Restoration process. In the event that the Operating Capacity of a

7









--------------------------------------------------------------------------------




Tank is reduced, and the Parties agree that the Restoration of such Tank to its
full Operating Capacity is not justified under the standards set forth in the
preceding sentences, then the Parties shall negotiate an appropriate adjustment
to the Storage Services Fee to account for the reduced Operating Capacity
available for TRMC’s use. In the event the Parties agree to an expedited
Restoration plan in which TRMC agrees to pay the Restoration costs based on
milestone payments or if the Parties agree to a reduced Storage Services Fee,
then neither Party shall have the right to terminate this Agreement or any
applicable Terminal Service Order pursuant to Section 23 below, so long as any
such Restoration is completed with due diligence.
(c)    TRMC’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Refinery, TLO either (i)
refuses or fails to meet with TRMC within the period set forth in Section 7(b),
(ii) fails to agree to perform a Capacity Resolution in accordance with the
standards set forth in Section 7(b), or (iii) fails to perform its obligations
in compliance with the terms of a Capacity Resolution, TRMC may, as its sole
remedy for any breach by TLO of any of its obligations under Section 7(b),
require TLO to complete a Restoration of the affected Pipeline or Tank, and the
Storage Services Fee shall be reduced, as described in Section 7(b) above, to
account for the reduced Operating Capacity available for TRMC’s use until such
Restoration is completed. Any such Restoration required under this Section 7(c)
shall be completed by TLO at TRMC’s cost. TLO shall use commercially reasonable
efforts to continue to provide storage and throughput of TRMC’s Products at the
affected Tank or Pipeline while such Restoration is being completed. Any work
performed by TLO pursuant to this Section 7(c) shall be performed and completed
in a good and workmanlike manner consistent with applicable pipeline industry
standards and in accordance with Applicable Law. Additionally, during such
period after the occurrence of (x) a Partnership Change of Control or (y) a sale
of the Refinery, TRMC may exercise any remedies available to it under this
Agreement or any Terminal Service Order (other than termination), including the
right to immediately seek temporary and permanent injunctive relief for specific
performance by TLO of the applicable provisions of this Agreement or any
Terminal Service Order, including, without limitation, the obligation to make
Restorations as described herein.
8.
REIMBURSEMENT; SURCHARGES

(a)    Reimbursement. TRMC shall reimburse TLO for all of the following: (i) the
actual cost of any expenditures that TLO agrees to make upon TRMC’s request, and
(ii) any cleaning, degassing or other preparation of the Tanks at the expiration
of this Agreement.
(b)    Surcharges.
(i)    If, during the Term, any existing laws or regulations are changed or any
new laws or regulations are enacted that require TLO to make substantial and
unanticipated expenditures (whether capitalized or otherwise) with respect to
the Storage Facility or with respect to the services provided hereunder, TLO
may, subject to the terms of this Section 8(b) impose a surcharge (a
“Surcharge”) to cover TRMC’s pro rata share of the cost of complying with these
laws or regulations, based upon the percentage of TRMC’s use of the services or
facilities impacted by such new laws or regulations.
(ii)    TLO shall notify TRMC of any proposed Surcharge to be imposed pursuant
to Section 8(b)(i). TLO and TRMC then shall negotiate in good faith for up to
thirty (30) days to mutually determine the effect of the change in law or
regulation or new law or regulation, the cost thereof, and how such cost shall
be amortized, with the understanding that TLO and TRMC shall

8









--------------------------------------------------------------------------------




use their reasonable commercial efforts to mitigate the impact of, and comply
with, these laws and regulations. Without limiting the foregoing, if
expenditures requiring a Surcharge may be avoided or reduced through changes in
operations, then the Parties shall negotiate in good faith to set forth the
appropriate changes to Operating Capacities or other performance standards set
forth in a Terminal Service Order to evidence the reduction of the amount of a
Surcharge while leaving the Parties in the same relative economic position they
held before the laws or regulations were changed or enacted.
(iii)    In the event any Surcharge results in less than a fifteen percent (15%)
increase in the applicable service fee, TRMC will be assessed such Surcharge on
all future invoices during the period in which such Surcharge is in effect for
the applicable amortization period, and TLO shall not terminate the affected
service from this Agreement.
(iv)    In the event any Surcharge results in a fifteen percent (15%) or more
increase in the applicable service fee, TLO shall notify TRMC of the amount of
the Monthly Surcharge required to reimburse TLO for its costs, plus carrying
costs, together with reasonable supporting detail for the nature and amount of
any such Surcharge.
(A)    If within thirty (30) days of such notification provided in Section
8(b)(iv), TRMC does not agree to pay such Surcharge or to reimburse TLO up front
for its costs, TLO may elect to either:
(1) require TRMC to pay such Surcharge, up to a fifteen (15%) increase in the
applicable service fee; or
(2) terminate the Tank(s) or other facilities from this Agreement upon notice to
TRMC.
(B)    TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30)-day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.
(v)    TRMC may, at its option, elect to pay the Surcharge by one of the two
following methods, to be selected within thirty (30) days of the date TLO
notifies TRMC of the proposed Surcharge:
(A)    TRMC may pay the Surcharge to TLO in full upon completion of a project;
or
(B)    TRMC may pay a Surcharge in Monthly installments pursuant to the
following conditions:
(1)    the Surcharge payment obligation shall commence upon completion of a
project, with the first Surcharge payment to be made in accordance with the
first invoice delivered by TLO following completion of the construction.
(2)    the outstanding principal balance of TRMC’s payment obligation shall bear
interest at a per annum rate of nine percent (9%), and shall be repaid in equal
Monthly installments of principal and interest, with such payment to be based on
the outstanding principal balance amortized over (A) five (5) years, or (B) the
number of years remaining in the Term, whichever time period is shorter;
provided, however, that if this Agreement is terminated pursuant to Sections 4,
21 or 22, then the remaining unpaid

9









--------------------------------------------------------------------------------




principal balance of TRMC’s will be due and payable within thirty (30) days of
the date of such termination hereunder.


9.
TANK MODIFICATION AND CLEANING; REMOVAL OF PRODUCT

(a)    Tank Modifications. Each of the Tanks shall be used for its historical
service, provided however, that TRMC may request that a Tank be changed for
storage of a different grade or type of Product. In such an instance, TLO shall
agree in good faith to a change in such service, if the same can be accomplished
in accordance with reasonable commercial standards, accepted industry and
engineering guidelines, permit requirements and Applicable Law. If any such
modifications, improvements, vapor recovery, cleaning, degassing, or other
preparation of the Tanks is performed by TLO at the request of TRMC, TRMC shall
bear all direct costs attributable thereto, including, without limitation, the
cost of removal, processing, transportation, and disposal of all waste and the
cost of any taxes or mutually agreed charges TLO may be required to pay in
regard to such waste (subject to subparagraph (c) below), which costs shall be
set forth on the applicable Terminal Service Order. TLO may require TRMC to pay
all such amounts prior to commencement of any remodeling work on the Tanks, or
by mutual agreement, the Parties may agree upon an increase in the Storage
Services Fee to reimburse TLO for its costs of such modifications, plus a
reasonable return on capital.
(b)    Responsibility for Fees. Should TLO take any of the Tanks out of service
for regulatory requirements, repair, or maintenance, TRMC shall be solely
responsible for any alternative storage or Product movements as required and all
third-party fees associated with such movements that are not within the Storage
Facility; provided that TLO shall not be reimbursed for any costs of
transportation through TLO’s facilities that it might be entitled to collect
under any tariff or agreement with TRMC. Unless any Tank is removed specifically
at TRMC’s request, TRMC shall not be responsible to TLO for any Storage Services
Fees for any Tanks taken out of service during the period that such Tank is out
of service.
(c)    Removal of Product. Materials stored in or removed from the Storage
Facility shall at all times remain owned by TRMC or any applicable Replacement
Customer, and the owner of the Product shall always remain responsible for, at
the owner’s sole cost, receiving custody of all of its materials to be removed
from the Storage Facility, making appropriate arrangements to receive custody at
the Storage Facility in a manner acceptable to TLO, and disposal of such
material after custody is returned to the owner. TRMC shall be responsible for
any fees and costs associated with the disposal of hazardous waste (unless
caused by TLO’s negligence). TLO shall have no obligations regarding disposition
of such materials, other than to return custody to the owner at the Storage
Facility.


10.
NEWLY IMPOSED TAXES AND REGULATIONS

TRMC shall promptly reimburse TLO for any newly imposed taxes, levies,
royalties, assessments, licenses, fees, charges, surcharges and sums due of any
nature whatsoever (other than income taxes, gross receipt taxes and similar
taxes) by any federal, state or local government or agency that TLO incurs on
TRMC’s behalf for the services provided by TLO under this Agreement or any
applicable Terminal Service Order. If TLO is required to pay any of the
foregoing, TRMC shall promptly reimburse TLO in accordance with the payment
terms set forth in this Agreement. Any such newly imposed taxes shall be
specified in an applicable Terminal Service Order.

10









--------------------------------------------------------------------------------




11.
PAYMENTS

TLO will invoice TRMC on a Monthly basis, and all amounts owed shall be due and
payable no later than ten (10) days after TRMC’s receipt of TLO’s invoice. Any
past due payments owed by either Party shall accrue interest, payable on demand,
at the lesser of (i) the rate of interest announced publicly by JPMorgan Chase
Bank, in New York, New York, as JPMorgan Chase Bank’s prime rate (which Parties
acknowledge and agree is announced by such bank and used by the Parties for
reference purposes only and may not represent the lowest or best rate available
to any of the customers of such bank or the Parties), plus four percent (4%),
and (ii) the highest rate of interest (if any) permitted by Applicable Law, from
the due date of the payment through the actual date of payment.


12.
SCHEDULING

All scheduling of delivery into and redelivery out of the Tanks shall be decided
by mutual agreement of the Parties. TRMC shall identify to TLO prior to the
delivery of any Product to the Storage Facility, the specific Tanks to be used
for receiving and storing such Product.
13.
SERVICES; VOLUME LOSSES

(a)    Services. The services provided by TLO pursuant to this Agreement or any
applicable Terminal Service Order shall only consist of storage of the Products
at the Tanks.
(b)    Volume Losses. From the date hereof for a period of six (6) Months, the
Parties agree to adopt the applicable measurement and volume loss control
practices of BP Plc at the Terminals as of the date hereof. The Parties agree to
renegotiate the applicable measurement and volume loss control practices at the
end of the six (6) Month period.
14.
CUSTODY TRANSFER AND TITLE

TLO shall be deemed to have custody of the Product after it enters TLO’s fixed
receiving flange and until the Product leaves the fixed delivery flange on the
receiving manifold at the Storage Facility. TRMC shall be deemed to receive
custody of the Product when it enters the delivery flange into the applicable
pipeline which delivers Product into the Refinery. Upon re-delivery of any
Product to TRMC’s account, TRMC shall become solely responsible for any loss,
damage or injury to Person or property or the environment, arising out of
transportation, possession or use of such Product after transfer of custody.
Title to all TRMC’s Products received in the Storage Facility shall remain with
TRMC at all times. Both Parties acknowledge that this Agreement and any Terminal
Service Order represent a bailment of Products by TRMC to TLO and not a
consignment of Products, it being understood that TLO has no authority hereunder
to sell or seek purchasers for the Products of TRMC. TRMC hereby warrants that
it shall have good title to and the right to deliver, store and receive Products
pursuant to the terms of this Agreement or any applicable Terminal Service
Order. TRMC acknowledges that, notwithstanding anything to the contrary
contained in this Agreement or in any Terminal Service Order, TRMC acquires no
right, title or interest in or to any of the Storage Facility), except the right
to receive, deliver and store the Products in the Tanks. TLO shall retain
control of the Storage Facility.
15.
OPERATING PROCEDURES; SERVICE INTERRUPTIONS

(a)    Operating Procedures for TRMC. TRMC hereby agrees to strictly abide by
any and all procedures (the “Operating Procedures”) relating to the operation
and use of the Storage Facility

11









--------------------------------------------------------------------------------




(including the Tanks) and the Pipelines that generally apply to receipt,
delivery, storage, and movement of Products at the Storage Facility. TLO shall
provide TRMC with a current copy of its Operating Procedures and shall provide
TRMC with thirty (30) days’ prior written notice of any changes to the Operating
Procedures, unless a shorter implementation of such revised Operating Procedures
is required by Applicable Law.
(b)    Operating Procedures for TLO. TLO shall carry out the handling of the
Products at the Storage Facility, the Tanks, and the Pipelines in accordance
with the Operating Procedures.
(c)    Service Interruptions. TLO shall use reasonable commercial efforts to
minimize the interruption of service at each Tank and/or any of the associated
Pipeline(s). TLO shall promptly inform TRMC’s operational personnel of any
anticipated partial or complete interruption of service at any Tank and/or
associated Pipelines, including relevant information about the nature, extent,
cause and expected duration of the interruption and the actions TLO is taking to
resume full operations, provided that TLO shall not have any liability for any
failure to notify, or delay in notifying, TRMC of any such matters except to the
extent TRMC has been materially prejudiced or damaged by such failure or delay.
16.
LIENS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to all Products stored or handled
hereunder. TLO further agrees to furnish documents reasonably acceptable to TRMC
and its lender(s) (if applicable), and to cooperate with TRMC in assuring and
demonstrating that Product titled in TRMC’s name shall not be subject to any
lien on the Storage Facility or TLO’s Product stored there.


17.
SHIPPERS TRANSPORT LEASE; STORAGE RIGHT OF FIRST REFUSAL

(a)    Initial Lease Agreement. Unless it is otherwise extended, the Lease
Agreement shall expire as of December 31, 2014 (the “Initial Lease Expiration
Date”). Under the Lease Agreement, Shippers Transport, the lessee, has the right
to extend the Lease Agreement for an additional five (5) year term, subject to
cancellation by TLO on 180 days’ notice. The Parties acknowledge that TRMC shall
have a right to request that the Leased Premises be instead used for
construction of additional tanks or other uses associated with the Refinery (a
“Construction Project”). In such an instance, TRMC shall notify TLO, in writing
(the “Construction Notice”), at least twelve (12) months prior to the proposed
Lease Agreement cancellation date, of TRMC’s request to TLO that it terminate
the Lease Agreement (in accordance with the terms therein and as described
below). TRMC and TLO shall negotiate in good faith for a period of up to 180
days from the date of the Construction Notice (the “Negotiation Period”) to
determine the pricing and other primary terms regarding the Construction
Project. If the Parties agree upon mutually acceptable terms during the
Negotiation Period, then TLO shall provide notice of cancellation of the Lease
Agreement in accordance with its express terms, and TLO and TRMC shall enter
into a Terminal Service Order that provides for TLO to provide additional
services to TRMC on the Leased Premises under the negotiated terms.
(b)    Subsequent Lease Agreements. Upon termination of the Lease Agreement
(with an extension for one five-year term beyond the Initial Lease Expiration
date, if applicable), TLO shall have the right to enter into new or renewal
leases or similar use agreements (each a “New Lease”) covering all or part of
the Leased Premises, subject to the following conditions. TLO shall provide TRMC
with at least one hundred twenty (120) days advance notice (the “ROFO Notice”)
of any New Lease proposed to

12









--------------------------------------------------------------------------------




be entered into within twenty (20) years of the date of this Agreement. The ROFO
Notice shall include any material terms, conditions and details as would be
reasonably relevant for TRMC to consider in developing a responsive offer (the
“ROFO Response”) proposing alternate terms for TLO to provide services to TRMC
on the Leased Premises. TRMC shall have the right to deliver the ROFO Response
within sixty (60) days of its receipt of the ROFO Notice, and TLO shall not make
any binding commitments for a New Lease during such sixty (60) day period,
unless TRMC notifies TLO that it does not desire to make a ROFO Response. If
TRMC delivers a ROFO Response proposing for TLO to provide services to TRMC on
the Leased Premises, then the Parties shall have a period of sixty (60) days to
negotiate mutually acceptable terms for TRMC to provide such services on the
Leased Premises. Any such terms should provide TLO with equal or greater
economic benefit than it would receive from the New Lease outlined in the ROFO
Notice. TLO shall be under no obligation to expend capital, make any
improvements or otherwise alter or change the use of the Leased Premises, unless
it elects to do. If the Parties are able to reach agreement on terms for TLO to
provide services to TRMC on the Leased Premises, then such terms shall be set
forth in a Terminal Service Order, and such services shall be provided pursuant
to this Agreement and the applicable Terminal Service Order. If the Parties are
unable to reach agreement on such terms within such sixty (60) day negotiating
period, then TLO shall be entitled to execute a New Lease with a third- party,
consistent with the terms set forth in the ROFO Notice, provided that no such
New Lease entered into within fifteen (15) years of the date of this Agreement
shall be for a term in excess of five (5) years, and if such New Lease provides
a right for further extensions or renewals, then TRMC shall have a prior right
to enter into a Terminal Service Order with TLO for alternate use of such lands
on the terms outlined above prior to any such extension or renewal term becoming
effective, and any provision in any such New Lease for an extension or renewal
of the initial term shall be conditioned upon and subject to TRMC’s rights to
make an alternative proposal on the terms set forth in this Section 17(b), the
same as if such extension or renewal were a New Lease.
18.
COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

(a)    Compliance With Law. None of the Products covered by this Agreement or
any Terminal Service Order shall be derived from any Product which was produced
or withdrawn from storage in violation of any federal, state or other
governmental law, nor in violation of any rule, regulation or promulgated by any
governmental agency having jurisdiction.
(b)    Licenses and Permits. TLO shall maintain all necessary licenses and
permits for the storage of Products at the Storage Facility.
(c)     Applicable Law. The Parties are entering into this Agreement and any
Terminal Service Order in reliance upon and shall fully comply with all
Applicable Law which directly or indirectly affects the Products hereunder, or
any receipt, throughput delivery, transportation, handling or storage of
Products hereunder or the ownership, operation or condition of the Storage
Facility. Each Party shall be responsible for compliance with all Applicable
Laws associated with such Party’s respective performance hereunder and the
operation of such Party’s facilities. In the event any action or obligation
imposed upon a Party under this Agreement and any Terminal Service Order shall
at any time be in conflict with any requirement of Applicable Law, then this
Agreement and any Terminal Service Order, shall immediately be modified to
conform the action or obligation so adversely affected to the requirements of
the Applicable Law, and all other provisions of this Agreement and any Terminal
Service Order shall remain effective.
(d)    New Or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which

13









--------------------------------------------------------------------------------




has a material adverse economic impact upon a Party, then either Party, acting
in good faith, shall have the option to request renegotiation of the relevant
provisions of this Agreement or any Terminal Service Order with respect to
future performance. The Parties shall then meet and negotiate in good faith
amendments to this Agreement or to an applicable Terminal Service Order that
will conform to the new Applicable Law while preserving the Parties’ economic,
operational, commercial and competitive arrangements in accordance with the
understandings set forth herein.
19.
LIMITATION ON LIABILITY

Notwithstanding anything to the contrary contained herein, except to the extent
set forth herein, neither Party shall be liable or responsible to the other
Party or such other Party’s affiliated Persons for any consequential,
incidental, or punitive damages, or for loss of profits or revenues
(collectively referred to as “special damages”) incurred by such Party or its
affiliated Persons that arise out of or relate to this Agreement or any Terminal
Service Order, REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM
CONTRACT, NEGLIGENCE, OR STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING
WAIVED HEREBY; provided that the foregoing limitation is not intended and shall
not affect special damages imposed in favor of unaffiliated Persons that are not
Parties to this Agreement.
20.
INDEMNIFICATION

(a)    TLO Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, TLO shall release, defend, protect,
indemnify, and hold harmless TRMC from and against any and all demands, claims
(including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of TRMC and, as applicable, its carriers, customers, representatives, and
agents, (ii) loss of or damage to any property, products, material, and/or
equipment belonging to TRMC and, as applicable, its carriers, customers,
representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses of Products
provided for herein), (iii) loss of or damage to any other property, products,
material, and/or equipment of any other description (except for those volume
losses of Products provided for herein), and/or personal or bodily injury to, or
death of any other Person or Persons; and with respect to clauses (i) through
(iii) above, which is caused by or resulting in whole or in part from the acts
and omissions of TLO in connection with the ownership or operation of the
Pipelines or the Storage Facility and the services provided hereunder, and, as
applicable, its carriers, customers (other than TRMC), representatives, and
agents, or those of their respective employees with respect to such matters, and
(iv) any losses incurred by TRMC due to violations of this Agreement or any
Terminal Service Order by TLO, or, as applicable, its customers (other than
TRMC), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE OBLIGATED TO
INDEMNIFY OR HOLD HARMLESS TRMC FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY
RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
TRMC.


(b)    TRMC Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, TRMC shall release, defend, protect,
indemnify, and hold harmless TLO and each of its affiliates, officers,
directors, shareholders, agents, employees, successors-in-interest, and
assignees from and against any and all demands, claims (including third-party
claims), losses, costs, suits, or causes of action (including, but not limited
to, any judgments, losses, liabilities, fines, penalties, expenses, interest,
reasonable legal fees, costs of suit, and damages, whether in law or equity and
whether

14









--------------------------------------------------------------------------------




in contract, tort, or otherwise) for or relating to (i) personal or bodily
injury to, or death of the employees of TLO and, as applicable, its carriers,
customers, representatives, and agents; (ii) loss of or damage to any property,
products, material, and/or equipment belonging to TLO and, as applicable, its
carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses of
Products provided for herein); (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses of Products provided for herein), and/or personal or bodily injury
to, or death of any other Person or Persons; and with respect to clauses (i)
through (iii) above, which is caused by or resulting in whole or in part from
the acts and omissions of TRMC, in connection with TRMC’s use of the Pipelines
or the Storage Facility and the services provided hereunder and TRMC’s Products
stored hereunder, and, as applicable, its carriers, customers, representatives,
and agents, or those of their respective employees with respect to such matters;
and (iv) any losses incurred by TLO due to violations of this Agreement or any
Terminal Service Order by TRMC, or, as applicable, its carriers, customers,
representatives, and agents; PROVIDED THAT TRMC SHALL NOT BE OBLIGATED TO
INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY
RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
TLO. For the avoidance of doubt, nothing herein shall constitute a release by
TRMC of any volume losses that are caused by gross negligence, breach of this
Agreement or any Terminal Service Order, or willful misconduct of TLO.    


21.
TERMINATION; RIGHT TO ENTER INTO A NEW AGREEMENT

(a)    Termination for Default. A Party shall be in default under this Agreement
or any Terminal Service Order if:
(i)    the Party breaches any provision of this Agreement or a Terminal Service
Order, which breach has a material adverse effect on the other Party (with such
material adverse effect being determined based on this Agreement and all
Terminal Service Orders considered as a whole), and such breach is not excused
by Force Majeure or cured within fifteen (15) Business Days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party (unless such failure is not commercially reasonably capable of being
cured in such fifteen (15) Business Day Period in which case such Party shall
have commenced remedial action to cure such breach and shall continue to
diligently and timely pursue the completion of such remedial action after such
notice); or
(ii)    the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.
If either Party is in default as described above, then (i) if TRMC is in
default, TLO may or (ii) if TLO is in default, TRMC may: (1) terminate this
Agreement and all applicable Terminal Service Orders upon notice to the
defaulting Party; (2) withhold any payments due to the defaulting Party under
this Agreement and the Terminal Service Orders; and/or (3) pursue any other
remedy at law or in equity.

15









--------------------------------------------------------------------------------




(b)    If a Party breaches any provision of this Agreement or a Terminal
Services Order, which breach does not have a material adverse effect on the
other Party, the breaching Party shall still have the obligation to cure such
breach.


(c)    Obligations at Termination. Unless otherwise mutually agreed by the
Parties, within thirty (30) days of the termination or expiration of this
Agreement, (i) TRMC shall promptly remove all of its removable Products from the
Storage Facility and (ii) TLO shall remove the remaining Tank Heels and tank
bottoms and deliver them to TRMC or TRMC’s designee. In the event all of the
Product is not removed within such thirty (30) day period, TRMC shall be
assessed a holdover storage fee, calculated on the same basis as the Storage
Services Fee, to all Products held in storage more than thirty (30) days beyond
the termination or expiration of this Agreement until such time TRMC’s entire
Product is removed from the Tanks and the Storage Facility; provided, however,
that TRMC shall not be assessed any storage fees associated with the removal of
Product to the extent that TRMC’s ability to remove such Product is delayed or
hindered by TLO, its agents, or contractors for any reason.


22.
RIGHT TO ENTER INTO A NEW STORAGE AGREEMENT

(a)    Right to Enter New Agreement. Upon termination of this Agreement for
reasons other than (x) a default by TRMC and (y) any other termination of this
Agreement initiated by TRMC pursuant to Section 21, TRMC shall have the right to
require TLO to enter into a new storage services agreement (with ancillary
Terminal Service Orders, as appropriate) with TRMC that (i) is consistent with
the terms set forth in this Agreement and Terminal Service Orders in effect at
the time of such termination, (ii) relates to the same Storage Facility and the
Tanks that are the subject matter of this Agreement and applicable Terminal
Service Orders, and (iii) has commercial terms that are, in the aggregate, equal
to or more favorable to TLO than fair market value terms as would be agreed by
similarly-situated parties negotiating at arm’s length; provided, however, that
the term of any such new storage services agreement shall not extend beyond May
31, 2033.
(b)    New Agreement; Right of First Refusal. In the event that TLO proposes to
enter into a storage services agreement with a third party within two (2) years
after the termination of this Agreement for reasons other than (x) by default by
TRMC and (y) any other termination of this Agreement initiated by TRMC pursuant
to Section 21, TLO shall give TRMC ninety (90) days’ prior written notice of any
proposed new storage services agreement with a third party, including (i)
details of all of the material terms and conditions thereof and (ii) a thirty
(30)-day period (beginning upon TRMC’s receipt of such written notice) (the
“First Offer Period”) in which TRMC may make a good faith offer to enter into a
new storage services agreement with TLO (the “Right of First Refusal”). If TRMC
makes an offer on terms no less favorable to TLO than the third-party offer with
respect to such storage services agreement during the First Offer Period, then
TLO shall be obligated to enter into a storage services agreement with TRMC on
the terms set forth in subsection (a) above. If TRMC does not exercise its Right
of First Refusal in the manner set forth above, TLO may, for the next ninety
(90) days, proceed with the negotiation of the third-party storage services
agreement. If no third party agreement is consummated during such ninety-day
period, the terms and conditions of this Section 22(b) shall again become
effective.
23.
FORCE MAJEURE

(a)    Force Majeure Notice. As soon as possible upon the occurrence of a Force
Majeure, TLO shall provide TRMC with written notice of the occurrence of such
Force Majeure (a “Force Majeure Notice”). TLO shall identify in such Force
Majeure Notice the approximate length of time that TLO reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). For

16









--------------------------------------------------------------------------------




the duration of the Force Majeure Period, the Storage Services Fee shall be
reduced by an amount equal to the Shell Capacity for each affected Tank,
provided that if TRMC is able to continue to store Product in a Tank during the
Force Majeure Period, but at a reduced Operating Capacity, the Storage Services
Fee shall be reduced in proportion to the amount the effective Operating
Capacity is reduced. If TLO advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than twelve (12) consecutive Months, then, subject to Section 7 above,
at any time after TLO delivers such Force Majeure Notice, either Party may
terminate that portion of this Agreement or any Terminal Service Order solely
with respect to the affected Tank(s), but only upon delivery to the other Party
of a notice (a “Termination Notice”) at least twelve (12) Months prior to the
expiration of the Force Majeure Period; provided, however; that such Termination
Notice shall be deemed cancelled and of no effect if the Force Majeure Period
ends prior to the expiration of such twelve-Month period. For the avoidance of
doubt, neither Party may exercise its right under this Section 23(a) to
terminate this Agreement or any Terminal Service Order as a result of a Force
Majeure with respect to any machinery, storage, tanks, lines of pipe or other
equipment that has been unaffected by, or has been restored to working order
since, the applicable Force Majeure, including pursuant to a Restoration under
Section 7.
(b)    Termination Notice. Notwithstanding the foregoing, if TRMC delivers a
Termination Notice to TLO (the “TRMC Termination Notice”) and, within thirty
(30) days after receiving such TRMC Termination Notice, TLO notifies TRMC that
TLO reasonably believes in good faith that it shall be capable of fully
performing its obligations under this Agreement or any Terminal Service Order
within a reasonable period of time and TRMC mutually agrees, which agreement
shall not be unreasonably withheld, then the TRMC Termination Notice shall be
deemed revoked and the applicable portion of this Agreement or any Terminal
Service Order shall continue in full force and effect as if such TRMC
Termination Notice had never been given.
24.
SUSPENSION OF REFINERY OPERATIONS

This Agreement shall continue in full force and effect regardless of whether
TRMC decides to permanently or temporarily suspend refining operations at the
Refinery. TRMC is not permitted to suspend or reduce its obligations under this
Agreement or any Terminal Service Order in connection with a shutdown of the
Refinery for scheduled turnarounds or other regular servicing or maintenance. If
refining operations at the Refinery are suspended for any reason (including
Refinery turnarounds and other scheduled maintenance), then TRMC shall remain
liable for Storage Services Fees under this Agreement or any Terminal Service
Order for the duration of the suspension. TRMC shall provide at least thirty
(30) days’ prior written notice of any suspension of operations at the Refinery
due to a planned turnaround or scheduled maintenance.
25.
ASSIGNMENT; SUBCONTRACT; PARTNERSHIP CHANGE OF CONTROL

(a)    Assignment to TLO. On the Commencement Date, the General Partner shall
assign all of its rights and obligations under this Agreement to the
Partnership. The Partnership shall immediately assign its rights and obligations
hereunder to TLO. Upon such assignment to TLO, TLO shall have all of the
respective rights and obligations set forth herein during the Term of this
Agreement.
(b)    TRMC Assignment to Third Party. TRMC shall not assign any of its rights
or obligations under this Agreement without TLO’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that TRMC may assign this Agreement without TLO’s consent in connection
with a sale by TRMC of the Refinery so long as the transferee: (i) agrees to
assume all of TRMC’s obligations under this Agreement and (ii) is financially
and operationally capable

17









--------------------------------------------------------------------------------




of fulfilling the terms of this Agreement, which determination shall be made by
TRMC in its reasonable judgment.
(c)    Subcontract. Should TRMC desire to subcontract to a third party
(“Replacement Customer”) any dedicated storage subject to a Terminal Service
Order, TRMC must notify TLO in writing prior to the proposed start of the
subcontract. TLO has the right to approve any Replacement Customer with such
approval being conditioned only upon reasonable commercial standards. Unless
otherwise agreed in writing between TRMC and TLO, and between Replacement
Customer and TLO, TRMC will continue to be liable for all terms and conditions
of this Agreement related to any subcontracted Tank, including, but not limited
to, remittance of any fees set forth in a Terminal Service Order applicable to
the subcontracted Tank. TRMC shall be responsible for collection of any fees due
to TRMC from the Replacement Customer. TRMC and TLO may mutually agree that
operational notices concerning scheduling and similar matters can be directly
provided between TLO and any Replacement Customer.
(d)    TLO Assignment. TLO shall not assign any of its rights or obligations
under this Agreement without TRMC’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
(i) TLO may assign this Agreement without TRMC’s consent in connection with a
sale by TLO of the Storage Facility so long as the transferee: (A) agrees to
assume all of TLO’s obligations under this Agreement; (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment; and (C) is not a
competitor of TRMC; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.
(e)    Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.
(f)    Partnership Change of Control. TRMC’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control, provided, however,
that in the case of any Partnership Change of Control, TRMC shall have the
option to extend the Term of this Agreement as provided in Section 4. TLO shall
provide TRMC with notice of any Partnership Change of Control at least sixty
(60) days prior to the effective date thereof.
26.
ACCOUNTING PROVISIONS AND DOCUMENTATION; AUDIT

(a)    Storage Services Fee Documentation. Within ten (10) Business Days
following the end of each Month, TLO shall furnish TRMC with a statement
showing, by Tank, a calculation of all of TRMC’s Monthly Storage Services Fees.
TLO shall furnish all appropriate documentation to support the calculation of
all fees, and, to the extent reasonably available, to document movement of
Products through the Storage Facility.
(b)    Access. Each Party and its duly authorized agents and/or representatives
shall have reasonable access to the accounting records and other documents
maintained by the other Party which relate to this Agreement, and shall have the
right to audit such records at any reasonable time or times during the Term and
for a period of up to three years after termination of this Agreement. Claims as
to

18









--------------------------------------------------------------------------------




shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.
27.
INSURANCE

(a)    Coverage. At all times during the Term and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, TRMC shall maintain at its expense the
below listed insurance in the amounts specified below which are minimum
requirements. Such insurance shall provide coverage to TLO and such policies,
other than Worker’s Compensation Insurance, shall include TLO as an Additional
Insured. Each policy shall provide that it is primary to and not contributory
with any other insurance, including any self-insured retention, maintained by
TLO (which shall be excess) and each policy shall provide the full coverage
required by this Agreement and any Terminal Service Order. All such insurance
shall be written with carriers and underwriters acceptable to TLO, and eligible
to do business in the State of California and having and maintaining an A.M.
Best financial strength rating of no less than “A-” and financial size rating no
less than “VII”; provided that TRMC may procure worker’s compensation insurance
from the State of California. All limits listed below are required MINIMUM
LIMITS:
(i)
Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the State of California, in limits not less than
statutory requirements;

(ii)
Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii)
Commercial General Liability Insurance, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by TLO or by Applicable Law
from time to time. This policy shall include Broad Form Contractual Liability
insurance coverage which shall specifically apply to the obligations assumed in
this Agreement and any Terminal Service Order by TRMC;

(iv)
Automobile Liability Insurance covering all owned, non-owned and hired vehicles,
with minimum limits of $1,000,000 combined single limit per occurrence for
bodily injury and property damage liability, or such higher limit(s) as may be
required by TRMC or by Applicable Law from time to time. Limits of liability for
this insurance must be not less than $1,000,000 per occurrence;

(v)
Excess (Umbrella) Liability Insurance with limits not less than $4,000,000 per
occurrence. Additional excess limits may be utilized to supplement inadequate
limits in the primary policies required in items (ii), (iii), and (iv) above;

(vi)       Pollution Legal Liability with limits not less than $25,000,000 per
loss with an annual aggregate of $25,000,000.  Coverage shall apply to bodily
injury and property damage including loss of use of damaged property and
property that has not been physically injured; cleanup costs, defense, including
costs and expenses incurred in the investigation, defense or settlement of
claim; and
(vii)
Property Insurance, with a limit of no less than $1,000,000, which property
insurance shall be first-party property insurance to adequately cover TRMC’s
owned property; including personal property of others.


19









--------------------------------------------------------------------------------




(b)    Waiver of Subrogation. All such policies must be endorsed with a Waiver
of Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO, and shall contain where applicable, a
severability of interest clause and a standard cross liability clause.
(c)    Insurance Certificates. Upon execution of this Agreement and prior to the
operation of any equipment by TRMC, TRMC will furnish to TLO, and at least
annually thereafter (or at any other times upon request by TLO) during the Term
(and for any coverage maintained on a “claims-made” basis, for two (2) years
after the termination of this Agreement or any applicable Terminal Service
Order), insurance certificates and/or certified copies of the original policies
to evidence the insurance required herein. Such certificates shall be in the
form of the “Accord” Certificate of Insurance, and reflect that they are for the
benefit of TLO and shall provide that there will be no material change in or
cancellation of the policies unless TLO is given at least thirty (30) days prior
written notice. Certificates providing evidence of renewal of coverage shall be
furnished to TLO prior to policy expiration.
(d)    Self-Insurance. TRMC shall be solely responsible for any deductibles or
self-insured retention.
28.
NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
hand delivery, when delivered; (ii) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (iii) if mailed by an internationally recognized overnight express
mail service such as Federal Express, UPS, or DHL Worldwide, one (1) Business
Day after deposit therewith prepaid; or (iv) by e-mail one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows:




If to TRMC, to:


Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259


For legal notices:
Attention: Charles L. Magee, General Counsel
phone: (253) 896-8766
email: charles.l.magee@tsocorp.com


For all other notices and communications:
Attention: Paul E. Carlson, Director of Supply Operations
phone: (210) 626-4389
email: paul.e.carlson@tsocorp.com




If to TLO, to:



20









--------------------------------------------------------------------------------




Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259


For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
email: charles.s.parrish@tsocorp.com


For all other notices and communications:
Attention: Rick D. Weyen, Vice President, Logistics
phone: (210) 626-4379
email: rick.d.weyen@tsocorp.com


or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.


29.
CONFIDENTIAL INFORMATION

(a)    Obligations. Each Party shall use reasonable efforts to retain the other
Parties’ Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 29. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:
(i)    is available, or become available, to the general public without fault of
the receiving Party;
(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party;
(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party’s Confidential Information.
For the purpose of this Section 29, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)    Required Disclosure. Notwithstanding Section 29(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, or is required
to disclose by the listing standards of any applicable securities exchange of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,

21









--------------------------------------------------------------------------------




the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party or destroyed with destruction certified by the
receiving Party upon termination of this Agreement, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 29, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement or any Terminal Service Order (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any third party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.
(e)    Survival. The obligation of confidentiality under this Section 29 shall
survive the termination of this Agreement for a period of two (2) years.
30.
MISCELLANEOUS

(a)    Modification; Waiver. This Agreement or any Terminal Service Order may be
amended or modified only by a written instrument executed by the Parties. Any of
the terms and conditions of this Agreement or any Terminal Service Order may be
waived in writing at any time by the Party entitled to the benefits thereof. No
waiver of any of the terms and conditions of this Agreement or any Terminal
Service Order, or any breach thereof, will be effective unless in writing signed
by a duly authorized individual on behalf of the Party against which the waiver
is sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement or any Terminal Service Order will be deemed or will constitute a
waiver of any other term or condition or of any later breach (whether or not
similar), nor will such waiver constitute a continuing waiver unless otherwise
expressly provided.
(b)    Integration. This Agreement, together with the Schedules and Terminal
Service Orders, constitutes the entire agreement among the Parties pertaining to
the subject matter hereof and supersedes all prior agreements and understandings
of the Parties in connection therewith. The Parties acknowledge that they have
executed other agreements on or prior to the Commencement Date, including the

22









--------------------------------------------------------------------------------




Contribution Agreement, Amendment No. 1 to the Second Amended and Restated
Omnibus Agreement and the Amendment and Restatement of Schedules to the Second
Amended and Restated Omnibus Agreement, the Master Terminalling Services
Agreement – Southern California and the Amendment and Restatement of Schedules
to the Amended and Restated Operational Services Agreement, each by and among
the parties thereto. In the event of conflict with regard to the subject matter
hereof between the above-referenced documents and this Agreement (together with
the Schedules and Terminal Service Orders), this Agreement (together with the
Schedules and Terminal Service Orders) shall control.
(c)    Governing Law; Jurisdiction. This Agreement and any Terminal Service
Order shall be governed by the laws of the State of Texas without giving effect
to its conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Terminal Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.
(d)    Counterparts. This Agreement and any Terminal Service Order may be
executed in one or more counterparts (including by facsimile or portable
document format (pdf)) for the convenience of the Parties hereto, each of which
counterparts will be deemed an original, but all of which counterparts together
will constitute one and the same agreement.
(e)    Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under applicable law, but if any provision of this Agreement or any
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.
(f)    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement and any Terminal Service Order do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.
(g)    WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PURCHASE ORDER OR ANY PERFORMANCE
OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.

23









--------------------------------------------------------------------------------




(h)    Schedules and Terminal Service Orders(s). Each of the Schedules and
Terminal Service Order(s) attached hereto and referred to herein is hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.



24









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.


TESORO LOGISTICS OPERATIONS
LLC
 
TESORO REFINING & MARKETING
COMPANY LLC
 
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
By:
 /s/ GREGORY J. GOFF
 
Phillip M. Anderson
 
 
Gregory J. Goff


President
 
 
President
 
 
 
 
 
 
 
 
 
 
Solely with respect to Section 25(a):
 
Solely with respect to Section 25(a):
TESORO LOGISTICS GP, LLC
 
TESORO LOGISTICS LP
 
 
 
 
 
 
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
 
 
 
Phillip M. Anderson
 
By:
Tesoro Logistics GP, LLC, its
 
President
 
 
general partner
 
 
 
 
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
 
 
 
Phillip M. Anderson
 
 
 
 
President




Signature Page to Carson Storage Services Agreement

--------------------------------------------------------------------------------




SCHEDULE A
The crude oil storage facility located at 24696 South Wilmington in Carson,
California, including 5 above-ground storage tanks, with approximately 117 acres
of real property and a main office located thereon, and including the option to
expand such facility to include the Leased Premises.



Schedule A –
Carson Storage Services Agreement



--------------------------------------------------------------------------------




SCHEDULE B
TANKS
TANK NUMBER
SHELL CAPACITY (in Barrels)
401
345,000
402
350,000
403
350,000
404
434,000
405
441,000
TOTAL:
1,920,000






Schedule B –
Carson Storage Services Agreement



--------------------------------------------------------------------------------




EXHIBIT 1
FORM OF TERMINAL SERVICE ORDER
(CARSON [ ]- ___, 20__)


This Terminal Service Order is entered as of ___, 20__, by and between Tesoro
Refining & Marketing Company LLC, a Delaware limited liability company, and
Tesoro Logistics Operations LLC, a Delaware limited liability company, pursuant
to and in accordance with the terms of the Carson Storage Services Agreement
dated as of __________, 2013, by and among such parties and Tesoro Logistics GP,
LLC, a Delaware limited liability company, and Tesoro Logistics LP, a Delaware
limited partnership (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 6 of the Agreement, the parties hereto agree to the
following provisions:
(i)    the Operating Capacity and Shell Capacity of each Tank;
(ii)    the Storage Services Fee pursuant to Section 5;
(iii)    any reimbursement pursuant to Section 8(a);
(iv)     any Surcharge pursuant to Section 8(b);
(v)    any modification, cleaning, or conversion of a Tank as requested by TRMC
pursuant to Section 9(a);
(vi)    any reimbursement related to newly imposed taxes and regulations
pursuant to Section 10; and
(vii)     any other services that may be agreed upon by the Parties.
Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.

Exhibit 1 –
Carson Storage Services Agreement



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 












Exhibit 1 –
Carson Storage Services Agreement

